03/27/2020



                                                                     Case Number: DA 20-0051

     IN THE SUPREME COURT OF THE STATE OF MONTANA
                       DA 20-0051


IN RE THE MARRIAGE OF

SUSAN RAE WILLIAMS,

            Petitioner and Appellee,

      and

 JERRY MAX WILLIAMS

            Respondent and Appellant.

  ORDER ON UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                 FILE OPENING BRIEF

   Appeal from Cause No. DR 10-58 in the Sixth Judicial District Court of
               Montana, Park County, Judge Brenda Gilbert

Karl Knuchel
Karl Knuchel, P.C.
                                                   Counsel for Respondent
101 North E Street, P.O. Box 953
Livingston, MT 59047
                                                       and Appellant
(406) 222-0135
karl@knuchelpc.com

Katie Green
Poore, Roth & Robinson, P.C.
                                                  Counsel for Petitioner and
1341 Harrison Avenue
Butte, MT 59701
                                                          Appellee
(406)497-1200
kcg@prrlaw.com
      UPON review of the unopposed motion for extension of time to file

opening brief filed by counsel for the Respondent / Appellant herein and good

cause appearing therefor,

      IT IS HEREBY ORDERED that the time to file Appellant's opening brief

is extended to the 27th of April, 2020.



      DATED this       day of                   , 2020.



                                          JUSTICE OF THE SUPREME
                                          COURT OF MONTANA




cc:   Karl Knuchel
      Katie Green




                                                              Electronically signed by: 2
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                   March 27 2020